Case 1:19-cv-04216-ILG-PK Document 121 Filed 06/15/21 Page 1 of 4 PagelD #: 1501

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

X
KASHMIR GILL,
Case No. 1:19
Plaintiff, > ev-04216 (ILG) (PK)
V.
JUS BROADCASTING CORP. et al,
Defendants.
X

 

DEFENDANTS’ REPLY MEMORANDUM
IN FURTHER SUPPORT OF MOTION FOR DISQUALIFICATION
OF MAGISTRATE PEGGY KUO PURSUANT OF 28 U.S.C. §455

Preliminary Statement
Defendants JUS Broadcasting Corp., JUS Punjabi, LLC, JUS One Corp., JUS Broadcasting

Corp PVT, Ltd. (collectively, the “JUS Punjabi Entities”) and Penny K. Sandhu submit this reply legal
memorandum in further support of their motion, pursuant to 28 U.S.C. § 455, to disqualify Magistrate
Peggy Kuo (the “Magistrate”).

Significantly, the opposing papers filed by plaintiff Kashmir Gill (“Gill”) are devoted
exclusively to ad hominem attacks on Ms. Sandhu, the JUS Punjabi Entities and their counsel. Plaintiff
never refers to the relevant statute, 28 U.S.C. § 455, or to a single judicial decision addressing
disqualification. See Docket Doc. 120.

Instead, plaintiff and his counsel, among other things, deride defendants as attempting (1)
to “bully” the Magistrate (see Doc. 120-1), (2) to “coerce” the Magistrate into ordering the commencement
of depositions in a case that is now two-and-one-half-years old (id.), and (3) to engage in “obfuscation” and
“denial” (id.). Moreover, in a childish comment, plaintiff contends — falsely and absurdly — that Ms. Sandhu
has “thumbed her nose at the Court” (id.).

Plaintiff devotes his opposition papers to puerile name-calling and to gross misstatements
of fact as to the immense scope of discovery Ms. Sandhu and the entity defendants have provided to Gill.
Not a word of plaintiff's papers even attempts to address the serious issues of bias and lack of impartiality

described in Ms. Sandhu’s detailed supporting declaration.
Case 1:19-cv-04216-ILG-PK Document 121 Filed 06/15/21 Page 2 of 4 PagelD #: 1502

In the final analysis, it is Ms. Sandhu, together with her companies, who (1) have
exhaustively and repeatedly produced thousands of pages of documents and responded repeatedly to dozens
of interrogatories and (2) complied repeatedly with directions to search and search again for documents and
other information which defendants have already produced and for which they have repeatedly searched.

Argument
THE MAGISTRATE HAS ENGAGED IN CONDUCT AND EXPRESSED VIEWS THAT
CREATE A SITUATION IN WHICH THE COURT’S IMPARTIALITY MIGHT
“REASONABLY BE QUESTIONED” AND INDICATE “BIAS” AGAINST THE
JUS PUNJABI ENTITIES AND MS. SANDHU

We recognize that in the first instance it is the Magistrate who makes the initial decision
as to whether her conduct of the action creates a situation in which, given the terms of 28 U.S.C. § 455, her
“impartiality might reasonably be questioned” or the extent to which she has a “bias” against the entity
defendants and Ms. Sandhu.'

Ms. Sandhu’s moving declaration sets forth her conviction, based on her direct on-the-
record communications with the Magistrate, that the Magistrate has repeatedly (1) ignored Ms. Sandhu’s
explanations as to Ms. Sandhu’s production of defendants’ documents and defendants’ extensive responses
to plaintiff's interrogatories, (2) directed Ms. Sandhu again and again to search for documents and
information for which she had previously exhaustively searched and which she and defendants have
produced, and (3) obviously, and without foundation, did not credit Ms. Sandhu’s statements.

Even more important, the Magistrate has plainly and repeatedly ignored Ms. Sandhu’s
articulate and urgent requests that, after more than two-and-a-half years of ruinous litigation for her and her
business, the action proceed promptly to depositions and to trial and resolution. In effect, Ms. Sandhu has
had an intense and long-term desire to bring this bogus and fundamentally simple action to trial. The reality
is that the Magistrate’s refusal to move this case to depositions and to trial decisively favors Gill, an

immensely wealthy oil and gasoline distributor, by swamping and drowning Ms. Sandhu and her companies

in paper discovery in which Ms. Sandhu and her businesses have produced enormous volumes of materials

 

' The Magistrate’s initial decision is subject ultimately to the potential for review by the District Judge and

the United States Court of Appeals for the Second Circuit.
2
Case 1:19-cv-04216-ILG-PK Document 121 Filed 06/15/21 Page 3 of 4 PagelD #: 1503

and incurred legal expenses, as well as the diversion of her and defendants’ management and creative
resources, that pose serious risks to the defendants’ broadcasting business.

It is obvious to Ms. Sandhu and to any objective observer of the totality of this case that
Gill and his counsel do not want to prevail in this case on the merits. In context, it was Gill and his counsel
who filed this case in February 2019 in the District of New Jersey — a jurisdiction with which defendants
had no connection — and asserted as the primary causes of action that Ms. Sandhu and the entity defendants
had violated the Racketeer Influenced and Corrupt Organizations Act 18 U.S.C. §§1961 ef seg., a contention
which was absurd on its face and ultimately withdrawn after defense counsel began to initiate the sanctions
provisions for which Fed. R. Civ. P. 11 provides.

Even at the earliest stage of this case, Gill and his counsel thus exhibited a reckless
disregard for efficiency, fairness, and any intention of securing a speedy resolution on the merits. Plaintiff's
corrupt strategy was obvious even from the inception — delay, the imposition of immense expenses on
defendants, and the in terrorem effect of placing Ms. Sandhu and her companies in the fear of losing their
business solely because they were the victims of an immensely wealthy man whose vindictive intent has
been to utilize the federal judicial machinery to secure revenge through the weight of ruinous expense.

As any review of the Docket reveals, Gill and his counsel have no interest in trial and the
revelation of truth. Gill obviously does not want to testify either at deposition or trial, and with his counsel
has made motion after motion, as well as engaging in transparent stratagem after stratagem, to avoid the
day when he will have to testify to the truth at trial.

For purposes of this recusal motion, Ms. Sandhu, after numerous direct experiences with
the Magistrate, is convinced that Gill’s strategy has been advanced and that his objectives have been
protected by the Magistrate. This is the core basis for Ms. Sandhu’s conviction that the Magistrate’s
“impartiality might reasonably be questioned” and that the Magistrate has demonstrated “bias” against Ms.
Sandhu and her companies. Moreover, of course, Ms. Sandhu and her companies — not to mention their
former accountants and banking institutions — have produced thousands of pages of documents and vast

quantities of private and commercially sensitive and confidential documents to Gill.
Case 1:19-cv-04216-ILG-PK Document 121 Filed 06/15/21 Page 4 of 4 PagelD #: 1504

If Gill were a plaintiff with legitimate objectives — objectives which he in fact lacks — he and
his counsel would not have allowed two-and-one-half years to pass, with no end in sight, to proceed
expeditiously to trial. He has not done so because he has no viable claims in his prolix, obscure, and frequently

Gee

ungrammatical amended complaint. And it is “reasonably” obvious that the Magistrate’s “impartiality” can

be questioned, as well as her bias against defendants evidenced, by allowing Gill’s strategy to prevail.
* * *

Under the circumstances, precedent fully warrants disqualification and recusal. See, e.g.,
In re School Asbestos Litigation, 977 F.2d 764 (3d Cir. 1992); Liljeberg v. Health Servs. Acquisition Corp.,
486 U.S. 847, 108 S.Ct. 2194, 100 L.Ed.2d 855 (1988); Shell Oil Co. v. U.S., 672 F.3d 1283 (Fed. Cir.
2012); Fairley v. Andrews, 423 F.Supp. 2d 800 (N.D. Ill. 2006) (requiring recusal notwithstanding fact that
judge had no extrajudicial interest in any party).

Conclusion

For all the foregoing reasons, as well as for the reasons articulated in the moving declarations,

an order should be entered granting the disqualification of the Magistrate pursuant to 28 U.S.C. §455.

Dated: New York, New York

June 15, 2021
PAUL BATISTA, P.C.

 

 

Paul Batista

Attorney for Defendants JUS Broadcasting
Corp., JUS Punjabi, LLC, JUS One Corp.,

JUS Broadcasting Corp PVT and Penny Sandhu
26 Broadway, Suite 1900

New York, New York 10004

(631) 377-0111(T)

Batista007@aol.com
